Citation Nr: 1549307	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  14-10 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO). 


REMAND

The Veteran is seeking to establish service connection for both bilateral hearing loss and tinnitus, which he contends are due to in-service noise exposure.  The Veteran's service personnel records show the Veteran was a Radio Crewman in service.  

In January 2011, the Veteran underwent VA examination, at which time a hearing loss disability was found in accordance with VA regulation.  38 C.F.R. § 3.385 (2015).  Tinnitus was also positively shown at the time of this VA examination.  The question is whether the confirmed bilateral hearing loss and tinnitus are causally connected to the Veteran's in-service acoustic trauma.  

The January 2011 VA examiner found that no such causal connection exists.  The rationale for this opinion, however, is inadequate.  In particular, the examiner stated that the RO had not found in-service noise exposure, which is inaccurate.  Moreover, the examiner stated that the negative nexus opinion was "based on lack of evidence of hearing loss in the c-file and no other evidence to consider in regard to nexus of causation...There is no evidence whatsoever to support the claim of hearing loss or tinnitus from military noise exposure."  

First, the VA examiner ignored the Veteran's statements within the claims file.  In March 2012 and March 2014, the Veteran reported noticing trouble hearing right after service and noticing ringing in the ears ever since service.  Yet, the VA examiner concluded that there is no evidence to suggest a causal connection between these two audiological disorders and the Veteran's service and also incorrectly stated that there was no in-service noise exposure.  Because the VA examiner's opinion lacks recognition or discussion of the Veteran's competent lay statements, the opinion is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 49 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").

Further, to the extent that this rationale is reliant upon only the Veteran's lack of hearing loss at the time of separation from service, and does not adequately explain whether any current hearing loss was actually caused by in-service noise exposure, it is inadequate.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at service separation, service connection can be established if medical evidence shows that it is actually due to incidents during service).  

Due to the inadequacy of the VA examiner's opinion, this matter must be remanded for a new VA medical opinion.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a medical opinion from an examiner other than the examiner who conducted the January 2011 VA audiological examination.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the report that these records were reviewed.

Based on a review of the evidence of record, the examiner must state whether any degree of the Veteran's bilateral hearing loss or his tinnitus is related to his military service, or to any incident therein, to include as due to his in-service acoustic trauma.  The Veteran's reported history of experiencing trouble hearing immediately following his service and thereafter, as well as experiencing ringing in his ears at the time of service and thereafter, must be addressed.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  After completing the above actions, and any other development as indicated by any response received as a consequence of the actions taken in the paragraph above, the claims must be readjudicated.  If either claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the case must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

